UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NANCY MANZ,
                               Plaintiff,

        - against -                                        Case No. 18-cv-05171 (JFB) (AYS)

EILEEN GIAGRASSO, MANDELLA
IGNACIO, PATRICE KELLY, MARY                               STIPULATION OF DISCONTINUANCE
GOLDEN, LORI RAFFANIELLO, RICHARD
MURPHY, and SOUTH NASSAU
COMMUNITIES HOSPITAL,

                               Defendants.



       IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff, Nancy

Manz, and the Defendants, Eileen Giagrasso, Manuella Ignacio, Patrice Kelly, Mary Golden, Lori

Raffaniello, Richard Murphy, and South Nassau Communities Hospital, through their respective

attorneys, (collectively, the "Parties") that this matter, h��ing bee�·iesolved between the Parties,

is hereby discontinued with prejudice and without costs.



 Dated: December      J-9,
                     2020                          Dated: January 21, 2021
        New York, New York                                 New York, New York


                                                       /s/ MED
                                                  Mary Ellen Donnelly
                                                  Putney, Twombly, Hall & Hirson LLP
                                                  521 Fifth Avenue
                                                  New York, New York 10175
                                                  (212) 682-0020
                                                  mdonnelly@putneylaw.com

                                                  AttorneysforDefendants
